Citation Nr: 0200498	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  98-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that an 
evaluation in excess of 10 percent was not warranted for the 
veteran's service-connected low back disability.  Following 
receipt of the veteran's timely Notice of Disagreement in 
June 1997 and the issuance of a Statement of the Case in 
August 1998, his timely Substantive Appeal was received in 
September 1998.  The Board also observes that, in a September 
1997 rating decision, the veteran's evaluation was increased 
to 20 percent as of January 9, 1997.  

The Board initially adjudicated the matter on appeal in a 
March 2000 decision.  However, the Board's March 2000 denial 
of the veteran's current claim was subsequently vacated by 
the Board in April 2001 and remanded back to the RO for 
further development in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  


REMAND

It appears that the veteran's underlying argument in this 
matter is that his low back symptomatology includes 
degenerative disc problems and that he is entitled to a 40 
percent rating.  In this regard, the veteran points to a 
prior CT scan in December 1998 which showed some disc bulging 
as well as x-ray studies at that same time which showed 
findings which the examiner thought might indicate early 
degenerative disc disease.  

The veteran underwent an examination for rating purposes in 
September 2001.  Although that examiner indicated that he had 
reviewed the claims file, he reported that he was unable to 
find the report of the December 1998 CT scan in the file.  
Further, the examiner noted that the veteran reported that an 
MRI study had been recommended at a VA medical facility 
several months before.  The claims file does include VA 
medical records date in May 2001 which show that an MRI was 
ordered.  However, there is no report of that study in the 
file or otherwise any indication that the study was ever 
scheduled.  

The Board acknowledges that this case has been ongoing for 
several years.  However, while the Board regrets further 
delay, it is compelled to find that there has not been an 
adequate examination for rating purposes.  The September 2001 
examination report was made without benefit of reviewing the 
1998 CT scan report.  Further, the Board notes that no 
specific neurological findings were otherwise reported.  
Moreover, VA's assistance duty to the veteran encompasses 
special examinations when such are recommended by a VA 
examiner.  Hyder v. Derwinski, 1 Vet.App. 221, 224 (1991).  
These failures are particularly critical in this case since 
the veteran's main argument is that his low back disability 
encompasses disc problems.

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  Any pertinent VA and/or private 
medical records documenting treatment in 
2001 or 2001 which are not already of 
record should be obtained and associated 
with the claims file.  In this regard, 
the RO should specifically request the 
report of any MRI study accomplished in 
connection with treatment afforded the 
veteran by the VA in May 2001.  

2.  After completion of the above, the 
veteran should be scheduled for special 
VA orthopedic and neurological 
examinations to ascertain the nature and 
severity of his service-connected low 
back disability.  It is imperative that 
the claims file (with the December 31, 
1998, CT scan report tabbed or otherwise 
marked for easy reference) be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special studies and tests should be 
accomplished.  If the veteran has not 
undergone an MRI study, the examiner 
should order one or indicate (with 
detailed reasons) why such a study is not 
medically indicated in this case.  All 
clinical and special test findings should 
be reported to allow for evaluation of 
the veteran's low back disability under 
Diagnostic Codes 5292, 5293 and 5295.  
With regard to range of motion testing, 
the examiner should indicate whether 
there is additional functional loss due 
to pain, weakness, fatigue, or 
incoordination.  The examiner should 
specifically discuss the significance of 
the December 1998 CT scan findings and 
any MRI study which is conducted.  If the 
examiner finds that the veteran suffers 
from disc disease, he or she should offer 
an opinion as to whether such disease is 
moderate, severe or pronounced.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased rating is 
warranted for the veteran's service-
connected low back disability.  If the 
veteran is not assigned at least a 40 
percent rating (to which he has expressly 
limited his appeal), he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure an adequate VA 
examination.  The veteran and his representative have the 
right to submit additional evidence and argument in 

support of the matters addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 and Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


